Title: No. 12: State of the Whale Fishery in Massachusetts from 1771 to 1775
From: Jefferson, Thomas
To: 



State of the Whale Fishery in Massachusetts from 1771 to 1775.

Ports from which the Equipments were made.
The number of vessels fitted out Annually for the Northern Fishery
Their Tonnage
The number of vessels fitted out Annually for the Sorthern Fishery
Their Tonnage
The number of Seamen employed
Barrels of Spermaceti Oil taken annually
Barrels of Whale Oil taken annually


Nantucket
65
4,875
85
10,200
2,025
26,000
4,000


Wellfleet
20
1,600
10
1,000
420
2,250
2,250


Dartmouth
60
4,500
20
2,000
1,040
7,200
1,400


Lynn
1
75
1
120
28
200
100


Martha’s Vineyard
12
720


156
900
300


Barnstable
2
150


26
240



Boston
15
1,300
5
700
260
1,800
600


Falmouth in the County of Barnstable
4
300


52
400



Swanzey
4
300


52
400




183
13,820
121
14,020
4,059
39,390
8,650

State of the Whale Fishery from 1787 to 1789 both inclusive.

Nantucket
18
1,350
18
2,700
487
3,800
8,260


Wellfleet & other Ports at Cape Cod
12
720
4
400
212

1,920


Dartmouth
45
2,700
5
750
650
2,700
1,750


Cape Ann


2
350
28

1,200


Plymouth
1
60


13
100



Martha’s Vineyard
2
120
1
100
39
220



Boston
6
450


78
360



Rochester & Wareham
7
420
1
90
104
800




91
5,820
31
4,390
1,611
7,980
13,130


True Copy, Attest John Avery Junr. Secretary
N.B. About one quarter of the Spermaceti is head matter, one quarter of which was exported to Great Britain, the remainder manufactured into Candles. The Spermaceti Oil, previous to the Revolution, was mostly exported to Great Britain. The average price in that market for five years previous to the War, about forty pounds sterling for the Spermaceti Oil, and fifty pounds for Head. The Whale Oil was formerly about one half exported to the French and English West India Islands, the other half sold in the United States. The average price of this Oil, about seventy Dollars per Ton. A whale producing one hundred and twenty Barrels whale oil, will generally produce 2000 ℔ Bone, which was chiefly exported to Great Britain, the price about half a Dollar pr. pound. A whale producing 50 to 60 Barrels, will generally produce nearest ten pounds of bone to a Barrel of oil.—The average price of Oil for three years past, as follows, vizt. Spermaceti, one hundred dollars ⅌ ton. Whale Oil, fifty Dollars ⅌ ton. Head matter, one hundred and fifty do. ⅌ ton. Bone, about fifteen Cents ⅌ pound.
